Citation Nr: 1146785	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.

The Veteran failed to appear for RO and Board hearings in March 2009 and January 2010.

In a January 2011 decision, the Board denied the claim for entitlement to service connection for PTSD.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in May 2011 vacated the Board's January 2011 determination and remanded the claim to the Board pursuant to a Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a May 2011 Joint Motion for Remand the parties agreed that the Board's findings regarding whether VA was required to obtain a medical opinion under 38 U.S.C.A. § 5102A(d) were insufficient.  Specifically, the parties agreed that the Board should consider whether a positive VA PTSD screen in April 2007 is sufficient competent evidence of a current disability or persistent or recurrent symptoms of a disability and consider whether the verified death of a friend several months after the Veteran left Vietnam is sufficient evidence of an in-service event.

The Board has reviewed the entire claims file and finds that a VA PTSD examination is required to determine whether the Veteran has PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., whether he meets the diagnostic criteria outlined in Diagnostic and Statistical Manual of Mental Disorder, Fourth Edition (DSM-IV)) that is related to any of his claimed in-service stressors.

The Board notes that the Veteran first filed a claim in December 1981 for "Vietnam stress" and alcoholism.  The claims were denied in an April 1982 rating decision, the Veteran was notified of the decision in a separate letter dated in April 1982, and he did not appeal that decision.

His service treatment records are silent for any complaints, findings, or reference to any psychiatric problems.  His DD Form 214 (Separation from Service) and service personnel records do not reflect awards indicative of combat.  His military occupational specialty was listed as Ontos Crewman.  

The Veteran indicates that after he left military service in 1966, he was angry and got into a lot of fights, drank, and used marijuana.  He stated that he was admitted to the substance abuse clinic at the Nashville VA Medical Center in 1980 and then stayed at the Billy Carter Halfway House in Murfreesboro, Tennessee for nine months in 1980 or 1981 where he was treated for depression and alcoholism.  The RO should request these medical records and associate them with the claims file, as well as any treatment records from the Nashville VA Medical Center dated from February 2011 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA treatment records already associated with the claims file reflect the Veteran's self-report that he has PTSD, but do not show a diagnosis consistent with DSM-IV.  However, an April 2007 treatment record does show a positive PTSD screen.  The Board finds that the positive PTSD screen along with the Veteran's reported symptoms of depression, anger, and alcohol and drug abuse since military service are sufficient evidence to suggest possible symptoms of a psychiatric disability.

In his substantive appeal statement, the Veteran reported that he was in Vietnam for almost two years from 1964 to 1966.  His service personnel records appear to reflect that he was in Vietnam from November 5, 1964 to November 23, 1964, from December 9, 1964 to January 8, 1965, and from March 21, 1966 to September 4, 1966.  The RO should review the records and confirm the dates of the Veteran's Vietnam service, to include attempting to obtain verification of any specific periods claimed by the Veteran but not verified by the service personnel records which are already of record.

In March 2007 the Veteran submitted a casualty record for R. H., which showed that he died of wounds from an explosive device in December 1966, along with a statement that they were in the military together and were good friends.  The Board finds that this stressor is insufficient to support the Veteran's claim because the death occurred three months after the Veteran left Vietnam according to his service personnel records and two months after the Veteran separated from service.  VA regulations require an in-service stressor to establish service connection for PTSD.  See 38 C.F.R. § 3.304(f).  Although the Veteran may have been traumatized by this event as he alleges, it occurred after his separation from military service.

Significantly, however, the Veteran described several other in-service stressors.  First, he alleges that sometime between May and July 1965 on a Sunday morning near Da Nang, he assisted in the aftermath of a claymore mine that exploded, killed a little girl, and blew off a man's leg.  Second, he alleges that sometime between October 1965 and December 1965, while stationed at Marble Mountain, he witnessed the Marines kill a young girl, drag her with a tank, and stick her vagina with sticks.  Finally, he alleges that between July and September 1966 or during Operation Starlite he was a guard at Da Nang Hospital, but his duties included serving in Graves and Administration where he unloaded medical evacuation helicopters.  He states that during this time he saw many severely wounded and dead people.  He reports that he was most traumatized by serving at Da Nang Hospital.  His service personnel records list his primary duties between March and September 1966 as Ontos Crewman and Guard.  

In memoranda dated in November and December 2007 the Joint Service Records Research Center (JSRRC) Coordinator made a formal finding of the inability to corroborate the stressful events described by the Veteran, indicating that these events were unverifiable.

The Board notes, however, that effective July 13, 2010, during the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD.  The revised regulation indicates that if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

The Veteran should be afforded a VA PTSD examination to determine whether he has PTSD related to any of the three in-service stressors he identified, and the RO should readjudicate his claim considering the amended PTSD regulation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed PTSD disability.  After the Veteran has signed any appropriate releases, those records should be requested, including VA treatment records from the Nashville VA Medical Center dated in 1980 or 1981 and from February 2011 to the present, as well as any treatment records dated in 1980 or 1981 from the Billy Carter Halfway House in Murfreesboro, Tennessee.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his attorney notified of such.

2.  The RO should verify the exact dates of the Veteran's service in Vietnam and provide those dates to the VA examiner.  The RO should attempt to obtain verification of any specific periods claimed by the Veteran but not verified by the service personnel records which are already of record.

3.  After the above has been completed and the additional evidence associated with the claims file to the extent possible, the Veteran should be afforded a VA PTSD examination to determine whether he meets the diagnostic criteria for that disorder and if so whether such is related to service.  The RO should identify for the examiner the exact dates of the Veteran's service in Vietnam.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should indicate the stressors upon which the diagnosis is based.  A rationale for all opinions expressed must be provided.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Thereafter, the claim for service connection for PTSD should be readjudicated, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010)).  Specifically, the RO should consider whether any of the three in-service stressors claimed by the Veteran reflect that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others; whether any of his claimed stressors is consistent with the places, types, and circumstances of his service; and whether the VA examiner concluded that any diagnosed PTSD disability is related to any of the Veteran's claimed stressors.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


